UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 21, 2013 VIACOM INC. (Exact name of registrant as specified in its charter) Delaware 001-32686 20-3515052 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1515 Broadway, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 258-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d)On March 21, 2013, the Board of Directors (the “Board”) of Viacom Inc. (the “Company”) elected Cristiana Falcone Sorrell and Deborah Norville as members of the Board pursuant to the Company’s Amended and Restated Bylaws, in each case effective March 21, 2013, for a term of one year and until her successor is duly elected and qualified.In connection with these elections, pursuant to the Company’s Amended and Restated Certificate of Incorporation, the Board determined to increase its size from eleven members to thirteen members.Effective March 21, 2013, Ms. Falcone Sorrell will serve on the Board’s Audit Committee and Ms. Norville will serve on the Board’s Compensation Committee.Ms. Falcone Sorrell and Ms. Norville will be compensated in accordance with the Company’s compensation program for outside directors, a summary of which is filed as Exhibit 10.1 hereto and incorporated by reference herein in its entirety. Neither Ms. Falcone Sorrell nor Ms. Norville was selected as a director pursuant to an arrangement or understanding with any other person. Ms. Falcone Sorrell’s husband, Martin Sorrell, is Group chief executive of WPP.WPP, through its operating subsidiaries, is one of the world’s largest communications services companies.Viacom and its subsidiaries, in the ordinary course of business, engage in a significant amount of advertising business with WPP’s operating subsidiaries. A copy of the press release announcing the elections of Ms. Falcone Sorrell and Ms. Norville to the Board is filed as Exhibit 99 hereto and incorporated by reference herein in its entirety. Item 5.07 Submission of Matters to a Vote of Security Holders. The final results of voting on each of the items presented at the Company’s Annual Meeting of Stockholders held on March 21, 2013, as certified by the Company’s independent inspector of election, are set forth below.Each of items 1 and 2 received the affirmative vote of the holders of a majority of the aggregate voting power of the Viacom Class A Common Stock on the Company’s record date, present in person or by proxy at the Annual Meeting, and was therefore approved pursuant to the Company’s Amended and Restated Bylaws.A total of 50,413,518 shares of Class A Common Stock, representing approximately 98.6% of the Class A shares outstanding, were represented at the meeting. 1. Election of Directors: For Withheld Broker Non-Votes George S. Abrams 48,794,264 95,273 1,523,981 Philippe P. Dauman 48,822,404 67,133 1,523,981 Thomas E. Dooley 48,809,501 80,036 1,523,981 Alan C. Greenberg 47,718,823 1,170,714 1,523,981 Robert K. Kraft 48,840,473 49,064 1,523,981 Blythe J. McGarvie 48,424,061 465,476 1,523,981 Charles E. Phillips, Jr. 48,423,969 465,568 1,523,981 Shari Redstone 48,793,999 95,538 1,523,981 Sumner M. Redstone 48,797,467 92,070 1,523,981 Frederic V. Salerno 47,119,432 1,770,105 1,523,981 William Schwartz 48,421,999 467,538 1,523,981 -2- 2. Ratification of the appointment of PricewaterhouseCoopers LLP to serve as the Company’s independent auditor for fiscal year 2013: For Against Abstentions Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits.The following exhibits are filed as part of this Report on Form 8-K: Exhibit No. Description of Exhibit Summary of Viacom Inc. Compensation for Outside Directors. 99 Press release dated March 21, 2013. -3- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIACOM INC. By: /s/ Michael D. Fricklas Name: Michael D. Fricklas Title: Executive Vice President, General Counsel and Secretary Date:March 27, 2013 -4- EXHIBIT INDEX Exhibit No. Description of Exhibit Summary of Viacom Inc. Compensation for Outside Directors. 99 Press release dated March 21, 2013. -5-
